Exhibit SCOLR Pharma, Inc. Reports Third Quarter 2009 Financial Results Bothell, WA, November 6, 2009, - SCOLR Pharma, Inc. (AMEX: DDD) today reported financial results for the three and nine months ended September 30, 2009. Stephen J. Turner, SCOLR Pharma's President and CEO, said, “We continue to advance discussions related to licensing our 12-hour ibuprofen formulation. Several potential partners have committed significant resources in time, personnel and external resources as they evaluate the potential commercial and/or licensing opportunity. In the nutraceutical area, we have increased our sales and marketing efforts and are optimistic we will be able to expand our existing revenue streams from extended release supplements. Royalties received from Perrigo continue to improve on a quarterly basis, and we expect to see further increases as we expand the reach of our products to new customers. In addition, we have made significant strides in support of our recent marketing efforts on new product offerings outside of the Perrigo relationship both within the US and abroad. We expect to be able to introduce newly formulated products in 2010 based on our meetings with numerous international, national and regional retailers and potential partners. We continue to make progress in reducing our operating expenses including reductions in salary and rent expenses. We renegotiated the lease for our corporate facility to reduce the amount of leased space to 15,615 square feet from 20,468 square feet and reduce our rental payments. In addition, effective November 1, 2009, the Company will be allowed to pay up to $18,000 of its monthly rent for twelve months through draw downs on the letter of credit which secures the lease. In addition, we eliminated one executive position and reduced base salaries for two executive officers. These additional savings will provide us the opportunity to preserve our capital and improve our position for the future.” Total revenues, which consist of royalty revenue from our collaboration agreements, increased 11%, or $25,343 to $261,651 for the three months ended September 30, 2009, compared to $236,308 for the same period in 2008. Total revenues decreased 15%, or $117,223 to $664,212 for the nine months ended September 30, 2009, compared to $781,435 for the same period in 2008. Royalty revenues result from our relationship with Perrigo and reflect changes in the level of sales by Perrigo. Marketing and selling expenses decreased 53%, or $62,489 to $54,351 for the three months ended September 30, 2009, compared to $116,840 for the same period in 2008 and decreased 63%, or $345,177 to $200,402 for the nine months ended September30, 2009, compared to $545,579 for the same period in 2008. These decreases are due to a reduction in personnel related expenses due to reduction in personnel and lower advertising and tradeshow expenses. Research and development expenses decreased 75%, or $1.7 million to $572,189 for the three months ended September30, 2009, compared to $2.3 million for the same period in 2008 and decreased 50%, or $2.2 million to $2.2 million for the nine months ended September30, 2009, compared to $4.4 million for the same period in 2008. These decreases were primarily due to our decision to defer development activities on certain projects pending additional funding and a reduction in personnel related expenses due to personnel reductions. General and administrative expenses increased 29%, or $273,061 to $1.2 million for the three months ended September 30, 2009, compared to $947,684 for the same period in 2008, and increased 3%, or $104,665, to $3.3 million for the nine months ended September30, 2009, compared to $3.2 million for the same period in 2008. These increases were primarily due to severance costs associated with the resignation of our former CEO, and increased investment banker activities. These increases were offset by decreases in non-cash share based compensation expense director’s and shareholder relations expenses and insurance premiums. In May 2008, we entered an agreement to terminate the lease for our former corporate facility for consideration of $4.1 million which was recognized as a reduction to operating expense in September 2008. Under the terms of the agreement, we received $1.0 million upon execution of the agreement and the remaining $3.1 million in September 2008, at the time we vacated the premises. We incurred costs of $116,867 related to relocation to our new facility and the lease buyout which were recognized in operating expense in September 2008. Other income decreased 98%, or $41,608 to $948 for the three months ended September 30, 2009, compared to $42,556 for the comparable period in 2008, and decreased 96%, or $186,746 to $8,548 for the nine months ended September30, 2009, compared to $195,294 of net income for the same period in 2008. These decreases were due to a decrease in interest income due to lower cash balances. Net loss increased $2.5 million to $1.6 million for the three months ended September 30, 2009, compared to $890,371 of net income for the same period in 2008, and the net loss for the nine months ended September30, 2009, increased 57%, or $1.8 million to $5.1 million, compared with a net loss of $3.2 million for the same period in 2008. The increased net loss reflects the net impact of the non-recurring $4.0 million income recognized in the prior year for the facility lease buyout. We had approximately $1.9 million in cash and cash equivalents, and $473,711 in restricted cash as of September 30, 2009. Based on our current operating plan, we anticipate that our existing cash and cash equivalents, together with expected royalties from third parties, will be sufficient to fund our operations through February 2010, unless unforeseen events arise that negatively impact our liquidity. In the event we are unsuccessful generating additional revenues or raising additional funds, we will have to substantially reduce our operations to preserve capital or seek bankruptcy protection or otherwise wind up our business. In addition to our efforts to enter into alliances and licensing agreements, we plan to continue to seek access to the capital markets to fund our operations.
